Citation Nr: 1733908	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a stomach disability, claimed as umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1975 to November 1976.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran was scheduled for a Board hearing in September 2015.  The Veteran did not attend that scheduled hearing or request another hearing.  Therefore, the hearing request is deemed withdrawn.

The matter was previously before the Board in June 2015.  The claim was remanded for further development.


FINDINGS OF FACT

1.  The Veteran's stomach condition, categorized as an umbilical hernia, was not shown to have manifested during active military service and the current residuals from post-operative repair of an umbilical hernia are not etiologically related to service.

2.  The Veteran did not appeal a November 2009 rating decision which continued a denial of service connection for a low back disability.  Evidence received since that rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach disability, categorized as an umbilical hernia, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2016).

2.  The November 2009 rating decision denying service connection for a low back condition is final, and new and material evidence has not been submitted to reopen that claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.159(c)(4), 3.160(d), 20.200, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Stomach Disability (Umbilical Hernia)

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that while in basic training, he was physically assaulted by his drill Sergeant because he had not properly secured his weapon.  The Veteran stated in the substantive appeal that the Sergeant "slugged me in the stomach ... and kicked me; so as to stir me ... and slugged me in the stomach again."  The Veteran asserts that he was too scared to tell anyone, but he knew that he had been hurt.  He reported that as he continued to exercise, he felt something tearing in his gut and reported seeing a change in his navel.  He asserts that he has lived with the stomach problem since service and has had two surgeries to repair the hernia.

The Board finds that a current disability is shown during the pendency of the appeal, the Veteran has been diagnosed with an umbilical hernia.

December 2002 VA treatment records indicate that the Veteran presented with what he thought was an umbilical hernia.  He was diagnosed with a periumbilical hernia. In August 2004, he was diagnosed with an umbilical hernia.  In November 2004 and July 2008, a diagnosis of umbilical hernia was made.  In January and August 2012, records indicate that the Veteran was treated for stomach pain and difficulty with bowel movements after reporting he was involved in a bicycle accident where the handle bars were pushed into his abdomen.  In September and November 2012, it was noted that the Veteran's hernia was minimally symptomatic and that he was not a good surgical candidate.

With respect whether there was an service event or injury, the Veteran reports that he was assaulted in-service by his Drill Sergeant.  He contends that he felt his stomach tear and noticed a change in his navel.  He admits that he did not seek treatment because he was too "scared to tell anyone."

The Veteran's service medical records from 1975 to 1976 do not show complaint or treatment for any stomach condition.  The Veteran's service separation examination found that his abdomen and viscera were normal.

With respect to a causal relationship, between the claimed in-service disease or injury and the current disability, the Board finds that competent, credible, and probative evidence of record weighs against a finding that any current stomach disability is etiologically related to service.

The Board finds the Veteran is competent to report his perceptions of changes in his navel and his feeling of "tearing" during exercise after being assaulted by a Sergeant.  It is plausible that he has experienced stomach problems during service and since separation from service.  However, even if the Board were to accept the report of the onset and duration of the stomach symptoms as he describes, the record still lacks the necessary etiological opinion to establish the nexus component of the service connection claim.  While the Veteran is competent to report that he was punched in the stomach and that he noticed a change in his navel, the evidence does not support his contentions of an in-service occurrence of the condition.  Further, he lacks the necessary education, training, and experience to offer a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board may not make medical determination without relying on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Since the Veteran's claim relies on the in-service incurrence of a stomach condition and an etiology opinion linking the stomach condition to such service, and no occurrence of a stomach condition, his claim lacks the necessary evidence to support these elements.  The Veteran has not submitted any competent evidence that relates any umbilical hernia to service.

The Board notes that in a September medical treatment record, the treating mental health professional noted that the Veteran was incarcerated for forgery in January 2003.  He has subsequently violated his parole on three separate occasions, in relevant part, for not being truthful.  While the Board has considered the lack of evidence of an in-service incident and no etiology opinion linking any in-service event to such service as the primary factor for the denial of the claim, it notes that the Veteran has been asked to supply medical records to support his contentions and has not done so.  Additionally, he has been asked to file a VA Form 21-4142 to authorize the release of medical information, on two separate occasions, and has not done so.  Finally, he scheduled a hearing before the Board and did not appear without giving good cause.  The duty to assist is not a one-way street.  If a Veteran desires help with a claim, the Veteran must cooperate with VA's efforts to assist in development.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board does not find that the Veteran's statements are patently false.  However, the Board assigns those statements limited probative weight without any supporting records documenting treatment or complaint of umbilical hernia for many years following separation from service.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that any current umbilical hernia disability is related to the Veteran's service.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107 (West 2014).

New and Material to Reopen a Claim for Service Connection for a Low Back Disability

The Veteran was initially denied entitlement to service connection for a low back disability in November 2009 because there was no evidence of an injury or treatment of any low back condition during service.  The Veteran was notified of the denial in a letters dated November 23, 2009, and April 22, 2010.  The decision became final one year later.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  A subsequent rating decision in 2012 continued the denial of the claim determining that no new and material evidence had been submitted since the finality of the claim.

The Veteran stated in the substantive appeal that he was hurt while unloading a truck at a motor pool when his body twisted as he tried to prevent a tire from rolling away.  He contends that his First-Sergeant approved his request for medical care and he was treated at Pendleton Marine Corps Base Hospital.  The Veteran stated that, "shortly after discharge," he was treated by a private physician, a chiropractor, and attended physical therapy for the low back.  After six months of treatment, the Veteran stated that the back "never really got any better" and that he continued to "have problems with it today."

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2016).

A finally denied claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's service medical records from 1975 to 1976 do not show any treatment for any low back condition.  The Veteran's separation examination found that the spine and other musculoskeletal conditions were normal.

The Veteran's VA treatment records, from October 1993 through June 2013, show a history of treatment for a low back condition.  In November 2003, the Veteran reported having low back pain for two weeks following moving some concrete.  At that time, the Veteran was diagnosed with low back pain.  In November 2012, he was noted to have degenerative disc disease of the lumbar spine.  Additionally, the Veteran supplied Social Security Administration (SSA) Records detailing the course and treatment of his low back condition.  Review of the Veteran's newly submitted evidence shows that he stopped working due to back pain in January 2011.  The SSA records do not document any in-service incident or supply an etiology opinion linking the Veteran's current condition to his service.

The Veteran's claim for service connection for a low back disability was denied in a November 2012 rating decision because the RO determined that the evidence was not new and material.  Specifically, the evidence confirmed a diagnosis of degenerative disc disease after separation.  However, the new evidence did not show that the Veteran's low back condition was incurred in-service, and therefore, could not establish a nexus between any in-service injury and his current disability.

Unfortunately, the Board finds that new and material evidence has not been received to reopen the Veteran's claim.  The evidence received since the prior final denial includes the Veteran's treatment records from 1993 through 2013.  With respect to the low back claim, that evidence does not show that any low back disability was incurred in-service or that any current low back disability, to include diagnosed degenerative disc disease of the lumbar spine, is related to service.  Evidence speaking to either of those elements would be required to create a reasonable possibility of substantiating the claim.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board notes that the Veteran was asked, in letters dated May 25, 2013 and September 2013, to return a VA Form 21-4142 for an authorization to release information and to supply any post-separation private treatment records.

The Board encourages the Veteran to return a VA Form 21-4142 to VA and supply any progress notes from any physical therapy, chiropractor, or private physician, which could support treatment for a low back condition "shortly after discharge" as he contends.  At this time, the Veteran has not supplied any documents to support those lay statements.

The Board finds that the evidence that the Veteran has submitted is new as it was not previously submitted to agency decision-makers.  However, the Board finds that the evidence is not material as the new evidence, presumed credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claim.  The Board notes that the Veteran was denied service connection because the evidence did not show that a low back disability was incurred in-service and there was no positive etiology opinion linking any low back disability, to include degenerative disc disease, to service.  The Board has considered the Veteran's statements regarding an in-service incident where he reported being injured unloading truck tires out of a truck.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of making a competent medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, diagnosis of a specified back disability, such as degenerative disc disease, and an etiology opinion of the etiology and onset date, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran's statements are essentially cumulative to those considered in the previous final denial.

The Board finds that the new evidence submitted does not suggest that the Veteran incurred a low back injury or sought treatment for the condition while in service or was diagnosed with arthritis of the low back within a one-year presumptive period.  Further, the record does not support that any current low back disability, to include degenerative disc disease, is related to service.  Therefore, despite the low threshold in reopening previously denied claims, the Board finds that new and material evidence has not been received to reopen the claims for service connection a low back disability and the claim must remain denied.





ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a low back disability is not reopened and remains denied.

Entitlement to service connection for a stomach disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


